Citation Nr: 1201057	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right arm carpal tunnel syndrome/peripheral nerve damage.

2.  Entitlement to service connection for left arm carpal tunnel syndrome/peripheral nerve damage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to January 1980 and from December 1990 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO).


FINDING OF FACT

Bilateral carpal tunnel syndrome is related to the Veteran's period of active duty service.  


CONCLUSIONS OF LAW

1.  Right upper extremity carpal tunnel syndrome was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Left upper extremity carpal tunnel syndrome was incurred in or aggravated by service.  38 U.S.C.A. §§ 11110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that her currently diagnosed bilateral carpal tunnel syndrome is related to service, and in particular, to repetitive use activities involving her hands and fingers as a result of her duties as a medical specialist and dental technician.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).

Service treatment records associated with the claims file are completely negative for any diagnosis of or treatment for bilateral carpal tunnel syndrome/peripheral nerve damage.

The Veteran was afforded a VA general medical examination in June 1991.  Left lower extremity numbness was noted, but the examination report was completely negative for any diagnosis of or treatment for bilateral carpal tunnel syndrome/peripheral nerve damage.  A May 1994 VA spine examination report noted that the left lower extremity sensory deficit was "most likely" due to back origin and root compression. 

In a March 1997 VA spine examination report, the Veteran indicated that she had left-sided numbness "from the waist down."  She also reported having discoloration of the fingers on the left hand.  A physical examination revealed slightly subjective alterations in appreciation of sensation in the left upper extremity.  The Veteran had normal sensation on the right side.  Motor strength testing in the upper extremities was 5/5 and deep tendon reflexes were 3+ and symmetrical in the triceps, biceps, and brachioradialis.  According to the examiner, the Veteran had "excellent" grip and pinch strength.  The impression was chronic spinal pain from the cervical to lumbar region without apparent functional deficits at this time.  

A VA peripheral nerves examination administered in March 1997 demonstrated the complete absence of the ability to perceive sensations over the left side of the body, including the face, arm, and leg.  However, the Veteran was able to stand on her left leg alone which, according to the examiner, indicated that proprioception was functionally present.  However, proprioception and vibration were absent on formal testing.  The examiner opined that these inconsistent findings implied that the Veteran was feigning a response.  In addition, deep tendon reflexes were normal.  This objective finding, in the examiner's opinion, contradicted the Veteran's subjective reports.  The impression was "no objective evidence of any peripheral nerve injury or other neurological deficit in the patient's examination."   

A National Guard retention examination report dated October 2003 showed the Veteran with subjective complaints of numbness or tingling.  The location of these symptoms was unclear from the examination report due to illegible handwriting.  

In November 2004, the Veteran reported chronic, intermittent numbness and tingling in the right arm and fingers.  A neurological examination performed at that time was negative.  

In October 2008, the Veteran reported subjective complaints of numbness in the left hand and throbbing pain in the right pointer finger for approximately two months.  Additional VA treatment notes dated in November 2008 reported subjective complaints of numbness in the fingers on the Veteran's left hand.  The Veteran denied paresis or history of trauma.  A physical examination revealed normal strength and deep tendon reflexes in the hands and arms.  The diagnosis was neuropathy, questionable carpal tunnel syndrome.  

The Veteran was afforded a VA spine and neck examination in January 2009.  An examination of the cervical spine revealed tenderness over the lower cervical spine and trapezius muscles, bilaterally.  Motor strength was symmetrical, and mildly decreased in both upper extremities.  A sensory examination was normal, and biceps and triceps jerks were 2+ and equal.  The impression was chronic cervical strain, with no evidence of cervical radiculopathy.  The examiner attributed the Veteran's neck and back problems to service.  Service connection for lumbar spondylosis and cervical spine strain was granted by February 2009 rating decision.  

In a July 2009 VA orthopedic consultation report, the Veteran indicated that she had bilateral hand pain and numbness for more than six months.  The diagnosis was carpal tunnel syndrome, left greater than right.  Electromyographic studies performed in July 2009 confirmed the bilateral carpal tunnel syndrome diagnosis.  The examiner also noted evidence of slowing in the left ulnar nerve of the left forearm.  The remainder of the study was normal.   

The Veteran submitted a statement dated in September 2009, in which she alleged to have numbness and tingling in her wrists and arms for "many years."  In another statement dated February 2010, the Veteran reported that she frequently used her hands in service as a medical specialist and dental technician.  She also reported chronic pain, burning, tingling, and weakness in her hands.  These symptoms resulted in difficulty holding and gripping objects.  A March 2010 statement reiterated the Veteran's report of repetitive use of her hands and fingers in service due to her military duties.    

The Veteran reported worsening bilateral carpal tunnel syndrome symptoms in December 2009.  In May 2010, the Veteran was treated at the VA emergency department for a flare-up of right-sided carpal tunnel syndrome.  The Veteran declined surgery at that time and continued to wear splints.  

In an August 2011 VA general medical examination, the Veteran's past medical history of bilateral carpal tunnel syndrome was noted.  A neurological examination showed 5/5 motor strength, with sensation intact to light touch and vibration.  Deep tendon reflexes were 2+ and symmetric, while the Tinel Sign for carpal tunnel syndrome was positive.  The diagnosis was bilateral carpal tunnel syndrome found on electromyogram.  According to the examiner, the Veteran's bilateral carpal tunnel syndrome had clear and specific etiologies and were "less likely than not" related to a specific exposure event while stationed in Southwest Asia.  The examiner noted that the claims file was negative for any evidence of specific exposure.  The examiner further noted that there was no medical or scientific literature which would link this disorder to the Veteran's service in Southwest Asia.  

The Veteran testified before the Board in October 2011.  Specifically, she denied any problems with carpal tunnel syndrome prior to entering service.  She expressed the opinion that her current carpal tunnel syndrome symptoms began during her second period of active service while stationed in Southwest Asia.  However, the Veteran stated that she ignored the symptoms and "kept on doing what I needed to do."  The Veteran described symptoms of numbness and tingling in the fingertips.  She attributed these symptoms to the repetitive use activities caused by her in-service duties as a medical specialist.  In addition, the Veteran stated that she requested a duty change to dental technician as a result of her carpal tunnel syndrome.  However, her symptoms worsened following this duty change.  The Veteran acknowledged that carpal tunnel syndrome was diagnosed following additional testing after service and that her current symptoms were the same or worse than the symptoms she first experienced in service.

In this regard, the Veteran had active service from May 1979 to January 1980 and from December 1990 to May 1991, including service in Saudi Arabia.  The Veteran reported performing repetitive use activities involving her hands as a result of her in-service duties as a medical specialist and dental technician.  The Veteran's statements in this regard are consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(a) (West 2002).  The Veteran also states that she experienced numbness and tingling in her fingers and hands in and since service.  The Board finds this statement to be competent and credible evidence, despite a lack of contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).

The Veteran has also expressed the opinion that her currently diagnosed bilateral carpal tunnel syndrome is related to service due to her military duties.  The Veteran relies in part on her training as a medical specialist in providing this opinion.  

Based on a review of the record, the Board finds an approximate balance of the positive and negative evidence on the issue of whether the currently diagnosed bilateral carpal tunnel syndrome began in or is related to the Veteran's period of active service.  Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral carpal tunnel syndrome is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for right upper extremity carpal tunnel syndrome is granted.

Service connection for left upper extremity carpal tunnel syndrome is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


